Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 16, 2020                                                                                Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159516(90)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellant,                                                                      Elizabeth T. Clement
                                                                   SC: 159516                         Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                COA: 343154
                                                                   Wayne CC: 17-005253-FC
  TRESHAUN LEE TERRANCE,
             Defendant-Appellee.
  _________________________________________/

          On order of the Chief Justice, the motion of Mack Tiggart to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on November 2, 2020, is accepted for
  filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               December 16, 2020

                                                                              Clerk